Title: Fernagus De Gelone to Thomas Jefferson, 24 January 1818
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


                    
                        
                             Sir
                            Paris
January 24th 1818.
                        
                        hoping that You enjoy a very good health, I take the liberty to inform you that I have determined to Settle in Paris, with the view of bettering my book-Selling-Establishment in New York. Mr Lewis D. Belair will Succeed to me and do business there in his own name. I have found that, when I am in America, it is a very difficult, slow and costly matter to get an assortment from Europe, precisely such as I have been often wishing for. As, from a long study and from my 13. years’ residence there, I know perfectly the taste and general turn of mind of my Countrymen, it is easy, pleasing and Secure enough for me to Send out regularly Some cases of good Things either old or quite modern, and besides this regular and useful Speculation, I intend to be an Agent in The same trade, to  fill orders for Booksellers or private Gentlemen of any part of the Union, at an honest and trifling advance over the prime or wholesale cost.—The goods Shall be carefully and faithfully packed up, insured and Shipped on the best Sailing American Ships from havre.
                        If You, Sir, are not in want of my assistance and Services, either in this line of business or for any Thing else, I at least am Sure of your benevolence and of your willingness to recommand me to all your friends who may want any thing from the Continent of Europe, or who may come over. to those Ladies and Gentlemen who might want any information of the ways how to Settle comfortably in Paris, before they had time to present their Letters of introduction, I would be happy to tender any help as to Gentlemen and Brothers. Expecting The honour of Some letters from you, I take also the liberty to mention that I will regularly correspond with Mr fielding Lucas, Bookseller, Baltimore, Messrs M. Carey & son, Philada. I Should wish much to know also an honest Book-Seller in Richmond Va—I hope that You have Seen Mr Michaux’s magnificent publication on the forest-trees of N. America. Mr Belair has it for Sale. it is an in English and Superior to the french edition, Though published in Paris. There are however a few Schocking typographical errors in the preface.—I calculate that for a Gentleman’s order to execute in Europe, there will be about 24. or even more, percent, in the price, less than in the Store in New York.
                        
                            I am most respectfully Sir Your most obedient Servant
                             fernagus De Gelonechez Mr Desray, rüe hautefeuille, no 4.
                        
                    
                    
                        Mr Belair  has received Seven Cases of books, Since I left America, and will receive more in March next, at The Store no 96. Broad Way. I will try to be there myself after Seven or eight months hence.
                        Mr Michaux’s work bound in boards, vellum paper, coloured and Superb plates, retails at $5.25. a number. You may have it for $4. from Mr Belair, if You desire to buy it. two numbers are out now and the other 4. will be out in the Course of 12. months.—
                        Perhaps, Sir, You would have no objection to introduce me to Some American Gentleman living on the Continent, and eminent in point of Science or to Some other Person who feels an interest in  promoting the views of America N. & S. I would wish to be introduced only as an American Agent and Bookseller.
                        hearing of a Ship ready to Sail in havre, I have no time to present you this letter in a more decent Shape. I beg you to excuse me.
                        
                            f. G
                        
                    
                 